Title: Joseph C. Cabell to James Madison, 3 August 1830
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Warminster.
                                
                                3d. Augt. 1830.
                            
                         
                        I herewith enclose you two letters relative to the place of assistant to the Professor of Modern Languages.
                            Col: La Pena is one of the unfortunate Spanish Patriots who have taken refuge in our country, and his situation is such
                            that I would be happy to render him a friendly service. He now holds the rank of a professor at Wm. & Mary, but
                            has neither salary nor fees; for I believe he has no students, & if any, certainly very few. He has the deportment
                            & appearance of a gentleman, & associates as such with his brother professors & the society of
                            Wms.burg. The question of his fitness for the place in other respects, I presume, will be superseded by the fact of his
                            being a native spaniard. Our professor of Modern Languages is a native German; and one great objection to him is that he
                            does not possess the pure & genuine French pronunciation. This last desideratum had its weight in the creation of
                            the place of assistant. I presume it would not of itself be decisive of the preference of the Executive Committee; but
                            could only be outweighed by the most extraordinary qualifications. I never saw an Italian, Spaniard or German who
                            pronounced the French Language like a Frenchman. I should not myself vote for Col: La Pena, because mainly of his Spanish
                            accent; nor for Col: Colonna, (recommended by Doct: Brokenbrough) on account of his Corsican or Italian accent. The claims
                            of young Hervé are probably higher than those of any one that we shall be able to procure. He is a native of France, and I
                            believe a Parisian by birth. He was educated in Paris, & his education appears to have been of the best order. He
                            comes well recommended by Genl. La Fayette, & corresponds with the most distinguished men in France. He is a young
                            man of extensive reading, and as you will discover from his letter is already an Author. I cannot speak of the value of
                            his productions, but cite them as evidences of the bent of his mind. He gets all the new work that appear in France. He
                            is now a practised teacher, and in that character is highly spoken of in Richmond. My nephew was under his instruction for
                            a short time at Mr. Burke’s School, and thinks him a valuable teacher. You heard what Mr. Johnson said upon this subject.
                            In short, I feel very desirous to see Mr. Hervé the assistant at the University; and I believe the most satisfactory
                            testimonials can be produced in his favor. I hope the Committee will not come to a decision till the latest day possible;
                            because it is possible that, altho’ he is under contract, for the present, he may get a
                            conditional release, so as to present himself honorably & fairly among the competitors for the place. Should this
                            not be practicable, the question arises, whether it might not be well to make the appointment only for the ensuing year,
                            so as to have the power of calling him in at the end of it.– To save you trouble, I send a copy of the Letters from Mr.
                            Chevallié & Mr. Hervé, to Genl. Cocke & Mr. Randolph. I also send a copy to Mr. Johnson.
                        I hope your health is entirely restored, and that yourself & Mrs. Madison are now happily reposing in
                            the shades of the mountain. I found Mrs. C. better, and we have now the gratification to have with us Mrs. Tucker
                            & my niece: the former being still in very feeble health, but visibly improving in the air of the upper country.
                            Wish best respects to Mrs. Madison & Mr. Todd, I remain, dear Sir ever most respy. & truly yours,
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    